Citation Nr: 1014382	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, denying service connection for diabetes 
mellitus, type II (DM), bilateral hearing loss, and tinnitus.  
In February 2008, the Veteran submitted a notice of 
disagreement.  A subsequent September 2008 rating decision 
granted the Veteran's claim of entitlement to service 
connection for tinnitus, assigning a 10 percent evaluation.  
The Veteran perfected his appeal for the issues of DM and 
bilateral hearing loss in November 2008.


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while stationed 
in Thailand, beginning in or around July 1972.

2.  The competent evidence establishes a current diagnosis of 
diabetes mellitus, type II.

3.  The preponderance of the evidence is against a finding 
that bilateral hearing loss is the result of a disease or 
injury in active duty service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and sensorineural hearing loss 
may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service 
connection for DM, that claim has been granted.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in June 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the June 2007 letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA 
audiological examination in April 2008, and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the Veteran's 
claim for bilateral hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A. Diabetes Mellitus

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, DM shall be service 
connected if it becomes manifest to a degree of 10 percent 
disabling or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6) (2009).  This presumption of service connection 
will attach, even in the absence of any evidence of DM while 
in service, provided that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  See also 38 C.F.R. § 3.309(e) (2009).

The Veteran contends that he has DM that is the result of 
herbicide exposure while serving at Nakhon Phanom and U-Tapao 
Air Force Bases (AFB) in Thailand.  As noted above, DM is a 
presumptive disease under 38 C.F.R. § 3.309(e).  

The Board notes initially that the Veteran has not claimed 
that he was exposed to herbicides at any other time during 
his active military service.  Thus, the Board need not 
discuss other potential herbicide exposure, including the 
presumption of herbicide exposure for veterans who served in 
the Republic of Vietnam.  The Veteran is not shown to have 
served incountry in Vietnam.

The medical evidence of record indicates that the Veteran has 
been diagnosed with and treated for DM since 2007.  
Therefore, the remaining question in determining whether the 
Veteran is entitled to the presumption of service connection 
for DM due to herbicide exposure is whether the Veteran was 
exposed to herbicides while serving on active duty.

The Veteran's personnel records show service as a security 
specialist at Nakhon Phanom AFB, beginning in July 1972, and 
at U-Tapao AFB, beginning in November 1972.

A letter from the Joint Services Records Research Center 
(JSRRC) indicated that it was unable to verify or document 
any exposure that the Veteran may have had to herbicides 
while serving at Nakhon Phanom AFB.  Specifically, the JSRRC 
could only verify that herbicide spraying took place near 
Pranburi, Thailand in 1964 and 1965.  The JSRRC also 
indicated that the Department of Defense (DoD) suspended the 
use of the Agent Orange herbicide in 1971, before the Veteran 
arrived in Thailand.  However, there was no indication that 
all herbicide agents were discontinued in 1971.  Although the 
JSRRC research was unable to specifically verify the 
Veteran's allegations, it did not eliminate the possibility 
of herbicide exposure.

In February 2008, the Veteran submitted an extract from a 
declassified February 1973 CHECO report, entitled "Base 
Defense in Thailand."  The report indicated that herbicides 
were used on AFBs in Thailand between 1968 and 1972, in order 
to help control vegetation to aid with perimeter observation.  
In addition to the general discussion of herbicide use in 
Thailand, the CHECO report specifically discusses U-Tapao 
AFB, where the Veteran served beginning in November 1972.  
The report indicates that there was difficulty getting 
herbicides through the supply channels in the first half of 
1972.  However, it makes no reference to any difficulty in 
obtaining or utilizing herbicides during the Veteran's time 
at U-Tapao AFB in the second half of 1972.

Additionally, a May 2009 VA memorandum discussing the 
February 1973 CHECO report indicates that veterans with 
certain military occupational specialties (MOS) were more 
likely to have been exposed to these herbicides.  
Specifically, veterans with an MOS that required regular 
contact with the base perimeter, particularly those with 
police and security duties, were more likely to have been 
exposed to herbicides.  See VBA Fast Letter 09-20 (May 6, 
2009).  As noted above, the Veteran's MOS was security 
specialist.

Further, the Veteran submitted a buddy statement from 
G. J. K.  G. J. K. indicated that he had served with the 
Veteran at Nakhon Phanom.  He reported that the base 
perimeter was buffered by a 100 yard wide area that was 
completely defoliated.  While he did not report personally 
observing herbicide use, he stated that he did not witness 
any mechanical means of defoliation.

Although JSRRC was not able to specifically verify that the 
Veteran was exposed to herbicides, the Board finds that the 
evidence of record tends to corroborate his contentions that 
he was exposed to herbicides while stationed at Nakhon Phanom 
AFB and U-Tapao AFB in Thailand.  Specifically, it has been 
verified that the Veteran served at these bases during the 
general time that herbicides were being utilized.  Further, 
the Veteran's MOS of security specialist is consistent with 
regular perimeter patrol and contact.  Affording the Veteran 
the full benefit of the doubt, the Board finds that he was 
exposed to herbicides while serving in Thailand, and that his 
current DM can be presumed to be related to herbicide 
exposure in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  As such, his claim of 
entitlement to service connection for DM, to include as due 
to herbicide exposure, is granted.

B. Bilateral Hearing Loss

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with hearing loss 
within a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As such, the Veteran is not afforded the 
presumption of service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision based on 
the holding in Combee.

In April 2008, a VA examiner diagnosed the Veteran with 
normal to moderate sensorineural hearing loss in the right 
ear and normal to moderately severe sensorineural hearing 
loss in the left ear.  Additionally, the examiner found 
speech recognition scores of less than 94 percent 
bilaterally.  This meets the VA regulatory definition of a 
hearing loss disability.  As such, the first element of 
Hickson is met.

As noted above, the Veteran's Form DD-214 indicates a 
military specialty of security specialist.  The Veteran 
asserts that, while performing guard duty, he was exposed to 
loud noise from jet engines.  Additionally, he reports noise 
exposure from small arms weapon training.  Further, the 
Veteran is currently service-connected for tinnitus based on 
in-service noise exposure.  As such, noise exposure can be 
conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability 
have been established, as noted above, this is not sufficient 
to warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
noise exposure and his current hearing loss disability.  See 
Hickson, supra.

As referenced above, the Veteran underwent a VA audiological 
examination in April 2008.  The examiner reviewed the 
Veteran's claims file, including his in-service audiogram 
results, and noted the conceded in-service noise exposure.  
He also noted the Veteran's reported post-service 
occupational noise exposure as a well driller, post-service 
recreational noise exposure from hunting and chainsaw and 
lawnmower use, and family history of hearing loss.  The 
examiner concluded that the Veteran's current bilateral 
hearing loss is not related to his service because he showed 
no significant shift in his hearing acuity from entrance to 
separation.  Additionally, the examiner observed that the 
Veteran did not show any indications of hearing loss until 
2006, over 30 years after his separation from service.

In this case, the only evidence which purports to relate the 
Veteran's bilateral hearing loss to in-service noise exposure 
consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as 
to the etiology of his bilateral hearing loss.  His 
assertions are accorded less weight than the competent 
medical evidence, the April 2008 VA examiner's opinion, that 
is against his claim.  Competent evidence linking the 
Veteran's disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for hearing loss until 
over 30 years after separation from service, nor does he 
assert such.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  Further, the Veteran provided no evidence of 
continuous symptomatology of hearing loss, to include any 
statements from friends or family who knew him at the time of 
his separation from service.  Significantly, a post-service 
audiogram performed in 1995 showed hearing that was within 
normal limits, according to the April 2008 VA examiner.  In 
short, the medical nexus element of Hickson cannot be met via 
continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service, including in-service noise 
exposure, and his current bilateral hearing loss.  Although 
the Board notes the Veteran's current disability and in-
service noise exposure, without evidence of a medical nexus, 
service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


